MARKS, J.
This case comes before us on a motion to affirm the judgment under the provisions of section 1253 of the Penal Code.
The clerk’s transcript was filed on February 24, 1941, and the reporter’s transcript on April 11, 1941. The case was placed on the calendar of May 27, 1941, for argument. No argument was made and no brief has been filed on behalf of appellant. The motion must be granted.
The judgment and the order denying the new trial are affirmed.
Barnard, P. J., and Griffin, J., concurred.